Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 2,661,993 to Little in view of US Patent 2,653,783 to Lindsay. Little teaches an article of furniture comprising a left and right sidewall (34) as best seen in figure 5. A first and second front rail (1) is positioned adjacent to a front of the respective sidewalls and define a front opening. The front opening is closed via a pair of doors (41,42). A rear face (6) of each rail has a plurality of positional openings (7) that are considered to be in sets as best seen in figure 4. First and second brackets (8) have attachment protrusions/hook elements (fig 4) that fits into the openings. The brackets are reverse cantilevered with the only attachment being with the hook elements. A rear sidewall (33) is attached between the left and right side wall as bets seen in figure 5 and 9. A upper cross-member (2) extends from a top end of the first front rail to the top end of the second front rail as best seen in figure 4. A top member (35) is attached to the cross-member and upper end of the sidewalls as best seen in figure 5. A shelf (13) is positioned on . 
Little does not expressly disclose stability projections extending laterally away from the body of the bracket. Lindsay teaches a bracket (15) for support a shelf (16). The bracket has hook elements (25,26,27)with a distal downwardly extending element defined by the undercuts (28,29,30). The hook elements engages openings (18) in a rail (10). Stability projections (31) extend laterally from the bracket as best seen in figure 2. The projection have a rear surface (34) that engages with a surface of the rail. At the time the invention was filed it would have been obvious for a person of ordinary skill in the art to modify the article of furniture of Little by adding a laterally extending stability projection to the bracket as taught by Lindsay to add additional rigidity. 

Response to Arguments
Applicant’s arguments filed 8/10/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY MICHAEL AYRES whose telephone number is (571)272-8299. The examiner can normally be reached Monday - Friday 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dan Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/T.M.A/             Examiner, Art Unit 3637                                                                                                                                                                                           

/DANIEL J TROY/             Supervisory Patent Examiner, Art Unit 3637